Case: 21-10007     Document: 00516050623         Page: 1     Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 12, 2021
                                  No. 21-10007                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James Lewis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:13-CR-177-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          James Lewis, federal prisoner # 46457-177, has appealed the district
   court’s order denying his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i). The district court determined that Lewis had not shown
   that there were extraordinary or compelling reasons for compassionate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10007      Document: 00516050623           Page: 2    Date Filed: 10/12/2021




                                     No. 21-10007


   release. Moreover, release was inappropriate considering that Lewis had
   more than ten years remaining on his sentence and reducing the sentence to
   time-served would not account for the seriousness of the offense, promote
   respect for the law, or provide just punishment.
          Lewis asserts that his medical conditions put him at risk of serious
   illness because of COVID-19, and he contends that the Bureau of Prisons
   cannot protect him and has failed to prevent transmission of the disease. He
   also asserts that the district court failed to consider that he would not be
   sentenced as a career offender under current law.
          The district court did not abuse its discretion in determining that
   Lewis had not shown an extraordinary and compelling reason for
   compassionate release. See United States v. Thompson, 984 F.3d 431, 433-35
   (5th Cir. 2021), cert. denied, 2021 WL 2044647 (U.S. May 24, 2021) (No. 20-
   7832). Nor did it abuse its discretion in balancing the statutory sentencing
   factors. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020).
   Lewis’s contentions with respect to the career-offender enhancement were
   before the court and were implicitly rejected. The district court’s order is
   AFFIRMED.
          Lewis’s motion to supplement the record on appeal is DENIED. See
   Theriot v. Par. of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).




                                           2